Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 11 is allowed and claim 16 would be allowable if written in dependent form and incorporating all the limitations of the claims from which it depends. 
The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach the limitations of claim 11 including “wherein the at least one vessel includes a build arm including an inner lumen that functions as the reservoir, the build arm rotatable to selectively couple the reservoir to the chamber such that the volume of cleaning fluid can be released into the chamber.” Thua teaches the pumping in of cleaning fluid to a polymerization vat at a selective time ([0025]), but Thua fails to teach a build arm including an inner lumen that functions as the reservoir for the cleaning fluid, the build arm rotatable to selectively couple the reservoir to the chamber such that the volume of cleaning fluid can be released into the build chamber. 
	Regarding claim 16, the prior art fails to teach the at least one vessel is comprised of a plurality of vessels; the at least one mask includes a plurality of masks disposed in a reel, the reel 
	Pomerantz as well as Serikawa teach a physical mask that is rolled out over a SLA vat, but neither reference teaches one physical mask that is rolled out in a sequential pattern over multiple SLA vats. It is believed that such a configuration would not have been obvious in view of the available prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-7, 9, 12-14, 17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20190366635 A1, hereinafter “Holt”) in view of Pomerantz et al. (US 4961154 A, hereinafter “Pomerantz”) further in view of Maier et al. (US 5034263 A, hereinafter “Maier”).

Regarding claim 1, Holt teaches an apparatus, comprising: 
a light source (light source 114; 0006 teaches DLP with a mask may be used) configured to emit light between 0 and 500nm (0043 teaches the light source 114 may emit visible or ultraviolet light, which reads upon the range; see also 0004) in wavelength; 
at least one vessel (0031 teaches a vessel; fig. 1 shows a vessel where resin is held) including: 
a chamber (vat walls 134, Fig. 1) configured to contain a volume of liquid print material; and 

the at least one mask defining a series of patterns (a digital mask allows for a series of patterns for the creation of an object, such as taught in 0012) associated with layers of a three- dimensional (3D) object, 
the at least one mask being positioned between (see Fig. 1) the light source (a DLP contains a projector with mirrors that are opened or closed to create the pattern, thus the mirrors or digital mask would be between the projector light source and the transparent base; similarly LCDs have liquid crystals that are between the light source and the projection area) and the transparent base, via a mechanism, 
wherein the at least one mask defines the pattern (see 0012 teaching a pattern used to build up a 3d object; 0058 teaches a pattern created) of the light that is received through the transparent base and into the print material
Holt fails to teach the at least one mask being made of paper or laminated substrates.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 and 8). This bottom up method is predictably substitutable with Pomerantz’s top down stereolithography method (shown in Fig. 10a) as Holt shows that either method may be substitutably employed.
Holt fails to explicitly teach that photographic film is laminated. 
Maier teaches that photographic film may be laminated (col. 2 ll. 27-56 teaches laminates for photographic recording). 
It would have been obvious to incorporate the teachings of Maier with Holt and Pomerantz. Pomerantz teaches that photographic film may be made from photographic film, but Pomerantz fails to teach how photographic film may be made. Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to look to the prior art to find acceptable ways to manufacture photographic film. Further, Maier teaches that its 

Regarding claim 2, Holt fails to teach the limitations of claim 2.
Pomerantz teaches wherein the at least one mask includes a substrate with predefined first areas (col. 15 l. 47 to col. 16 l. 14 teaching each layer is photographically recorded on the film, see Fig. 10a) that are configured to be transmissive to light from the light source and predefined second areas that are configured to block light (col. 15 l. 47 to col. 16 l. 14 teaching each layer is photographically recorded on the film, see Fig. 10a) from the light source.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. 

Regarding claim 4, Holt teaches a mask being position-able between the light source and the transparent base (see Fig. 1 showing bottom up stereolithography; a DLP contains a projector with mirrors that are opened or closed to create the pattern, thus the mirrors or digital mask would be between the projector light source and the transparent base; similarly LCDs have liquid crystals that are between the light source and the projection area).
Holt fails to teach the other limitations of claim 4.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 and 8). This bottom up method is predictably substitutable with Pomerantz’s top down 

Regarding claim 5, Holt fails to teach a plurality of masks being made of paper or laminated substrates.
In the same field of endeavor Pomerantz teaches that multiple physical masks for stereolithography may be made of photographic film (col. 3 ll. 22-45 teaches making a mask through conventional photographic film generation; see Fig. 10a showing the photographic film used as a mask for SLA; see Fig. 10a). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 and 8). This bottom up method is predictably substitutable with Pomerantz’s top down stereolithography method (shown in Fig. 10a) as Holt shows that either method may be substitutably employed.
Holt fails to explicitly teach that photographic film is laminated. 
Maier teaches that photographic film may be laminated (col. 2 ll. 27-56 teaches laminates for photographic recording). 


Regarding claim 6, Holt fails to teach the limitations of claim 6. 
 In the same field of endeavor Pomerantz teaches further comprising a mask carrier (see the roll holding the film in Fig. 10a) where the masks are positioned to be operable with optical components (optical system 42, Fig. 2b; col. 9 ll. 3-34 teaches the size of the image projected may be varied by varying the location of the projecting lens; Fig. 10b showing lenses 146 and 148) which perform image scaling or image projection for the purposes of producing an image (lenses 146 and 148 help detect the Ronchi ruling images for mask advancement) in the printing material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 

Regarding claim 7, Holt fails to teach the limitations of claim 7.
 In the same field of endeavor Pomerantz teaches where the mask carrier may store (the roll containing the film stores/carries the film and the Ronchi rulings) in memory information (Ronchi rulings 136) about the masks contained therein, where the information associated with the set of masks includes at least one of: a number of masks in the set of masks, a height of each layer of the 3D object, a light exposure time required to form each layer of the 3D object, a distance between (Ronchi rulings allow for the advancement between masks in order to stop on the correct mask, see col. 15 l. 47 to col. 16 l. 14) adjacent masks from the set of masks, or a size of each of the set of masks.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 and 8). This bottom up method is predictably substitutable with Pomerantz’s top down stereolithography method (shown in Fig. 10a) as Holt shows that either method may be substitutably employed.

Regarding claim 9, Holt teaches wherein the transparent base is a membrane and is formed of at least one of: fluorinated ethylene propylene (FEP) or Polyethylene terephthalate (PET) (see 0050).

Regarding claim 12, Holt fails to teach the limitations of claim 12.
In the same field of endeavor Pomerantz teaches further comprising an image adjustment mechanism (optical system 42, Fig. 2b; col. 9 ll. 3-34 teaches the size of the image projected may be varied by varying the location of the projecting lens lenses 146 and 148, Fig. 10b and 15b) configured to optically modify (lenses modify light via refraction) the pattern of the light.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 and 8). This bottom up method is predictably substitutable with Pomerantz’s top down stereolithography method (shown in Fig. 10a) as Holt shows that either method may be substitutably employed.

Regarding claim 13, Holt fails to teach the limitations of claim 13. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 

Regarding claim 14, Holt teaches wherein the light source includes a configurable array of LED's (0054 teaches an array of LED’s) having a wavelength between 0 and 500nm (0043 teaches emitting visible or ultraviolet light).

Regarding claim 17, Holt fails to teach the limitations of claim 17.
In the same field of endeavor Pomerantz teaches at least one mask includes a plurality of masks disposed in a reel (see Fig. 10a showing the shape of a reel).
Pomerantz fails to teach wherein: the at least one vessel is comprised of a plurality of vessels; the at least one mask includes a plurality of masks each disposed in one of a plurality of reels, each of the plurality of reels being associated with one of the plurality of vessels; and the light source is configured to emit light through the plurality of masks into each of the plurality of vessels independently. However, a duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that 

Regarding claim 20, Holt teaches wherein the surface is the bottom surface (see Fig. 1 showing the film 132 as the bottom surface of the vessel) of the vessel. 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Pomerantz and Maier and further in view of Serikawa (JPH07195542A, espacenet translation provided herewith along with foreign copy, hereinafter “Serikawa”). 
	Holt fails to teach the limitations of claim 3. 
	In the same field of endeavor Serikawa teaches that a physical mask may be made of paper (0009) that has ink printed on it (0009) that defines the series of patterns (0004 teaches creating a negative of the image needed) to be exposed into the print material, having predefined transmissive (0007 teaches light is transmitted unless toner if printed on the paper) and non-transmissive regions (0007 teaches light is transmitted unless toner if printed on the paper) relative to the light source, the regions where the ink resides being the non-transmissive (0014 teaches the light is blocked by the ink layer) portions. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Serikawa. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Serikawa (see Figs. 1-4 of Serikawa for example). Therefore, a .

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Pomerantz and Maier and further in view of Thau (US 20190351609 A1, hereinafter “Thau”).
Regarding claim 8, Holt fails to teach wherein the at least one vessel is a sealed vessel having a top opening through which the build arm extends. 
In the same field of endeavor Thau teaches that a sealed resin chamber may have an arm that extends through an opening in the resin chamber ([0038]) and Figs. 2 and 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Thau and Holt. Thau teaches that the resin may be pumped through the arm, thus allowing the arm to have multiple simultaneous functions. A person having ordinary skill in the art before the effective filing date would have found those functions desirable.  

Regarding claim 10, Holt fails to teach wherein the at least one vessel further includes a reservoir configured to hold a volume of cleaning fluid separate from the volume of print material, the reservoir being selectively coupleable to the chamber to release the volume of cleaning fluid into the chamber at a predetermined time.
In the same field of endeavor Thau teaches the pumping in cleaning fluid to a polymerization vat at a selective time after the part has been produced ([0025]). 
. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Pomerantz and Maier and further in view of Yonezaki (US 20200276752 A1, hereinafter “Yonezaki”). 
Regarding claim 15, Holt fails to teach wherein the light source is a solar light source.
In the same field of endeavor Yonezaki teaches that a light source for stereolithography may be sunlight ([0117]). 
A person having ordinary skill in the art before the effective filing date would have found the combination of Holt and Yonezaki obvious as solar radiation is cheap, efficient, and freely accessible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742